Citation Nr: 0711206	
Decision Date: 04/16/07    Archive Date: 05/01/07

DOCKET NO.  05-16 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for a left arm 
laceration scar.

3.  Entitlement to service connection for a stomach 
disability, including duodenal ulcer and gastroesophageal 
reflux disease (GERD).

4.  Entitlement to service connection for schizoaffective 
disorder and depression.

5.  Whether new and material evidence has been received to 
reopen a claim for service connection for a back disability 
(including residuals of a back injury and congenital 
abnormality of the dorso-lumbar spine with hypoplastic first 
thoracic rib fracture and partial lumbarization of the first 
sacral segment).

6.  Whether new and material evidence has been received to 
reopen a claim for service connection for a chronic 
neuropsychiatric disorder (other than schizoaffective 
disorder and depression).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from October 1971 to March 
1974.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2005 RO decision.

The RO has adjudicated the claim for service connection for 
residuals of a back injury as being separate from a claim 
involving congenital abnormality of the dorso-lumbar spine 
with hypoplastic first thoracic rib fracture and partial 
lumbarization of the first sacral segment.  However, both of 
these conditions are part and parcel of the same claim.  
Therefore, as noted in the caption above, the Board will 
characterize these conditions as being part of the claim for 
service connection for a back disability, which the RO has 
previously denied in final decisions and which the veteran 
has been seeking to reopen.

The Board also notes that the claim for service connection 
for schizoaffective disorder and for depression is separate 
from the previously denied claim for service connection for a 
chronic neuropsychiatric disorder, which the veteran is 
seeking to reopen.  The diagnoses of schizoaffective disorder 
and of depression are new diagnoses that were not involved in 
a prior RO denial of service connection for a chronic 
neuropsychiatric disorder.  See Ephraim v. Brown, 82 F.3d 399 
(Fed. Cir. 1996).

The Board addresses the claim for service connection for a 
stomach disability (including duodenal ulcer and GERD) in the 
REMAND part of the decision below.  Since the Board is also 
reopening the claim for service connection for a back 
disability, the Board also REMANDS that issue for 
adjudication on the merits.  The Board REMANDS these issues 
to the RO via the Appeals Management Center (AMC), in 
Washington, D.C.


FINDINGS OF FACT

1.  Currently diagnosed hepatitis C was manifested many years 
after service and has not been related to the veteran's 
active service or to any aspect thereof.

2.  A claimed laceration scar of the left arm is not 
currently shown by the record; the veteran has reported 
having had the scar as result of a childhood injury, and 
there is no evidence of any observed residual during the 
veteran's active service.

3.  A psychiatric disability, including schizoaffective 
disorder and depression, were manifested many years after 
service and have not been related to the veteran's active 
service or to any aspect thereof.

4.  The RO initially denied service connection for a back 
disability (residuals of a back injury and a congenial dorso-
lumbar spine condition) in an unappealed June 1981 RO 
decision.  The RO last denied an application to reopen a 
claim for service connection for a back disability in a 
final, unappealed February 2001 decision.

5.  Evidence received since the February 2001 RO decision is 
neither cumulative nor redundant of the evidence of record at 
the time of the February 2001 decision and raises a 
reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  Hepatitis C was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).

2.  A laceration scar of the left arm was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2006).

3.  Schizoaffective disorder and depression were not incurred 
in or aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2006).

4.  The claim for service connection for a back disability is 
reopened.  38 U.S.C.A. §§ 1110, 5108 (West 2002); 38 C.F.R. 
§§ 3.156, 3.303, 3.304 (2006).

5.  The claim for service connection for a psychiatric 
disability is not reopened.  38 U.S.C.A. §§ 1110, 5108 (West 
2002); 38 C.F.R. §§ 3.156, 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004).  

The RO sent correspondence in August 2004; a rating decision 
in February 2005; and a statement of the case in April 2005.  
The above documents discussed specific types of evidence, the 
applicable legal requirements, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA has made all efforts to notify and to assist 
the appellant with regard to the evidence obtained, the 
evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
any of the notices sent prior to the RO's initial 
adjudication (the February 2005 RO decision) or even the 
final RO adjudication (the April 2005 statement of the case) 
is harmless.  The Board finds that even if there is any 
defect with regard to the timing or content of any of the 
notices sent prior to the RO's initial adjudication, that 
defect is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant has had a meaningful opportunity to participate 
effectively in the processing of the claims with RO 
adjudication after receipt of the required notice.  VA 
effectively complied with all of the required elements under 
its duty to notify claimants prior to the last RO 
adjudication here (the December 2005 statement of the case).  

The RO's August 2004 letter to the veteran also attempted to 
comply with VA's duties to notify him with regard to his 
application to reopen the claim for service connection for a 
low back disability.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  However, the letter misidentified the relevant 
rating decision; although the RO had denied service 
connection for a low back disability in an unappealed, final 
decision in June 1981, the most recent denial of reopening of 
the claim had been in a February 2001 RO decision.  
Nevertheless, in light of the Board's reopening of this 
claim, any prejudice to the veteran is harmless at this 
point.

The appellant has not demonstrated how any defective notice 
has prejudiced him in the essential fairness of the 
adjudication.  There has been no prejudice to the appellant, 
and any defect in the timing or content of the notices has 
not affected the fairness of the adjudication.  See Overton 
v. Nicholson, 20 Vet. App. 427 (2006); Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006) (specifically declining to address 
harmless error doctrine), on remand, 20 Vet. App. 537 (2006) 
(discussing Board's ability to consider "harmless error"); 
see also Dingess v. Nicholson, 19 Vet. App. 473 (2006); cf. 
Locklear v. Nicholson, 20 Vet. App. 410, 415-16 (2006) (duty 
to notify does not extend in perpetuity or impose duty on VA 
to provide notice on receipt of every piece of evidence or 
information).  Thus, VA satisfied its duty to notify the 
appellant.  

Also, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  Thus, VA has fulfilled 
its duty to assist the appellant with regard to the non-
remanded claims.
 
I.  Service connection claims

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; see 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  
For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  

Service connection for a claimed disorder requires (1) 
medical evidence of current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 
223 (1992).  Thus, one of the requirements for service 
connection is competent evidence that a claimed disability 
currently exists.  See Degmetich, supra; Brammer, supra.  
This determination is based on analysis of all the evidence 
of record and evaluation of its credibility and probative 
value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990); see also 38 C.F.R. § 
3.102 (2006).

A.  Hepatitis C

The veteran's service medical records do not reflect any 
diagnosis of hepatitis C during his service.  VA medical 
records reflect that the veteran was newly diagnosed with 
hepatitis C in 2002.  On a questionnaire regarding risk 
factors for hepatitis C, the veteran has indicated that he 
may have shared toothbrushes or razors.  However, according 
to an April 2002 VA progress note, the veteran also had other 
risk factors, including alcohol abuse and intranasal cocaine 
use.  

Briefly, there is no evidence of any hepatitis C during the 
veteran's active service or of any exposure to any risk 
factor that has been specifically related to his recent 
diagnosis of hepatitis C.  The weight of the evidence 
demonstrates that the veteran's current hepatitis C was first 
manifested many years after his service and is not related to 
any aspect of his service.  As the preponderance of the 
evidence is against the claim, the "benefit-of-the-doubt" 
rule does not apply, and the Board will deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert, supra.

B.  Left arm laceration scar

The veteran's service medical records do not reflect any 
laceration involving his left arm.  According to a February 
2002 VA homeless veterans' domiciliary program examination, 
the veteran reported that he had curved 5-inch scar on the 
volar aspect of his left arm as a result of a childhood 
injury.  There was no residual from this scar or functional 
residual from the scar or from the injury.

In short, there is no evidence of any laceration scar of the 
left arm during service.  At most, many years after service, 
in 2002, the veteran described a childhood injury, but that 
injury had produced no observable, objective evidence of any 
lasting residual during service or at any time thereafter.  
Thus, there is no evidence of any laceration scar of the left 
arm during service and no evidence of any current disability 
arising from any such laceration scar.  See Degmetich, supra; 
Brammer, supra.  As the preponderance of the evidence is 
against the claim, the "benefit-of-the-doubt" rule does not 
apply, and the Board will deny the claim.  See 38 U.S.C.A. 
§ 5107(b); Gilbert, supra.
  
C.  Schizoaffective disorder and  depression

Initially, the Board notes that this claim is separate from 
the claim involving a chronic neuropsychiatric disorder.  In 
June 1981, the RO denied service connection for a chronic 
acquired psychiatric disability.  At that time, there had 
been an adjudication involving a diagnosis of 
psychophysiological musculoskeletal back pain, which had 
served as the main basis for the veteran's discharge from 
service in 1974.  Now, the veteran is also seeking service 
connection for newly diagnosed schizoaffective disorder and 
depression.  These later diagnoses are clinically distinct 
from the earlier diagnosis of psychophysiological 
musculoskeletal back pain, and they are therefore new claims, 
not parts of the previously denied claim for service 
connection for  chronic acquired psychiatric disability (or 
for a chronic neuropsychiatric disability).  See Ephraim v. 
Brown, 82 F.3d 399 (Fed. Cir. 1996) ("[A] newly diagnosed 
disorder, whether or not medically related to a previously 
diagnosed disorder, can not be the same claim when it has not 
been previously considered. . . . A claim that could not have 
been adjudicated prior to the original notice of 
disagreement, because all or a significant element of that 
claim had not yet been diagnosed, is a new claim although 
both the new and the prior diagnosis relate to mental 
disorders.")

During the veteran's active service, there is no mention of 
any schizoaffective disorder or depression.  Indeed, the 
veteran's separation from service was based essentially on a 
diagnosis of psychophysiological musculoskeletal back pain.  
Moreover, on VA examination in March 1981, there was no 
primary psychological or psychiatric illness.  On VA 
examination in September 1987, the examiner specifically 
stated that the veteran did not appear depressed; rather, he 
was agitated by problems arising from his back symptoms.  The 
diagnosis was nervous condition claimed now with findings of 
gastrointestinal symptoms.  

In recent years, the veteran appears to have been treated by 
VA for dysthymic disorder and psychoses.  In December 2001, a 
non-VA psychologist diagnosed schizoaffective disorder and 
chronic depression.  The psychologist noted that the veteran 
had had hallucinations for about 10 years and that he had 
been depressed for about four years.  But according to an 
August 2001 VA general medical examination, there was no 
mention of any psychiatric diagnosis such as depression or 
schizoaffective disorder.  Nor is there any indication in any 
of the medical records of a relationship between any current 
psychoses or dysthymic disorder and any aspect of the 
veteran's service.  

Thus, the weight of the evidence demonstrates that 
schizoaffective disorder and depression were first manifested 
many years after service and are not related to any 
conditions or symptoms in service.  As the preponderance of 
the evidence is against the claim, the "benefit-of-the-
doubt" rule does not apply, and the Board will deny the 
claim.  See 38 U.S.C.A. § 5107(b); Gilbert, supra.   For 
essentially similar reasons, the application to reopen the 
1981 denial of service connection for a psychiatric disorder 
lacks evidence linking any such disorder to service.    

II.  Application to reopen claim for service connection
for a back disability 

During service, the veteran was seen on many occasions 
beginning in 1972 for low back pain.  In June 1982, he was 
involved in a car accident, and there are subsequent 
diagnoses of a very small compressed fracture of L1 with back 
pain secondary to that old fracture.  However, according to a 
medical board proceeding in connection with the veteran's 
ultimate discharge from service, the veteran continued to 
have back pain symptoms even though there was no organic 
cause for his complaints.  The medical board's diagnosis was 
psychophysiological musculoskeletal back pain.

On a March 1981 VA examination, there was no primary 
psychological or psychiatric illness or disease.  The 
diagnoses included psychophysiological musculoskeletal pain.

According to a March 1981 X-ray, the veteran had anomalous 
numbers of vertebrae, and at the upper first dorsal, there 
was a very small first dorsal rib that resembled a cervical 
rib.  This change apparently extended to the lower spine, as 
there were six lumbar segments, the last of which was 
partially sacralized on the left side.  The examining doctor 
believed that this was probably a developmental variation 
with 12 dorsal segments, the proximal one having very 
hypoplastic rib and five lumbar segments that were normal and 
the first sacral that was partially lumbarized and that 
formed the sixth lumbar segment.  The result of this 
congenital anomaly was moderately narrowed interspace between 
L6 and S1.  There was no evidence of recent fracture or 
dislocation.  The impression was congenital variation in 
spine development with hypoplastic first thoracic rib and 
partial lumbarization of the first sacral segment that was 
symmetric in its development.  

In June 1981, the RO denied service connection for residuals 
of a back injury and for congenital variation of 
dorsal/lumbar spine with hypoplasty of the first thoracic rib 
and partial lumbarization of the first sacral segment.  The 
RO also denied service connection for a chronic acquired 
psychiatric disability on the ground that no such disability 
had been present on the most recent examination.  The veteran 
did not appeal this decision in a timely fashion, and it thus 
became final.  See 38 U.S.C.A. § 7105 (West 2002).

On a September 1987 VA examination, the diagnosis was 
posterior traumatic injury of the lumbar spine with 
symptomatic limitation of range of motion and positive low 
back signs.  The orthopedic examiner noted that there were no 
hallucinations, delusions, or psychoses and that the veteran 
did not appear particularly depressed.  An X-ray revealed a 
transitional vertebra at the lumbosacral junction, of which 
the left transverse process was fused with the sacrum.  
However, "apart from this congenital abnormality, the lumbar 
spine was within normal limits."  

In December 1987, the RO denied an application to reopen the 
claim for service connection for a back condition. 

In an August 1997 letter to the veteran, the RO wrote that it 
had denied service connection for a back condition in 1981 
and that new and material evidence was needed to reopen the 
claim.  

In February 2001, the RO again denied an application to 
reopen the claim for service connection for a back condition.  
The RO reasoned that new evidence had been received.  
However, the RO also reasoned that the "new" evidence was 
not material because it did "not present any findings of any 
permanent residual or chronic disability involving the lower 
back that is related to military service."

Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  In December 2003, the veteran filed an 
application to reopen the previously denied claims for 
service connection for a back disability and for a chronic 
neuropsychiatric disorder.

For claims submitted after August 2001, such as this claim, 
"new and material evidence" is defined as evidence that is 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim that is 
sought to be reopened, which raises a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.156 (a); see also 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

The Board reviews all evidence submitted since the last final 
denial on any basis to determine whether a claim must be 
reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  
For purposes of the "new and material" evidence analysis, 
the Board presumes the credibility of new evidence in 
analyzing the threshold issue of whether new and material 
evidence has been submitted to reopen a claim.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Within this context, service connection may be granted for 
disability resulting from injury or disease incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.

With regard to the application to reopen the claim for 
service connection for a back disability, the Board must now 
review all of the evidence which has been submitted by the 
veteran or otherwise associated with the claims folder since 
the final RO decision in February 2001 in light of all of the 
evidence of record.  

The evidence received since the February 2001 RO decision 
includes mainly VA medical records.  Some of those records 
reflect the veteran's statements regarding the etiology of 
his current back problems.  These statements are duplicative 
of earlier statements by the veteran, and they are therefore 
not new.  Also, the mere recitation by treating medical 
professionals of the veteran's account does not make those 
medical records material.  See Swann v. Brown, 5 Vet. App. 
229, 233 (1993); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) 
(Board is not bound to accept doctor's opinion based 
exclusively on claimant's recitations).

However, the evidence received since the February 2001 RO 
decision also includes medical records that discuss a 
relationship between current back problems and in-service 
back diagnoses after an independent review of the evidence.  
For instance, according to a January 2002 VA progress note, 
the veteran had "chronic lower back pain documented in the 
medical record secondary to a [motor vehicle accident] in 
1972."  There are several similar statements in the VA 
medical records obtained after February 2001.  

The Board concludes that this evidence is sufficiently new 
and material to reopen the claim for service connection for a 
back disability.  In the REMAND below, the Board will address 
what additional development is needed to adjudicate the 
reopened claim on the merits.


ORDER

1.  Service connection for hepatitis C is denied.

2.  Service connection for a left arm laceration scar is 
denied.

3.  Service connection for schizoaffective disorder and 
depression is denied.

4.  The application to reopen the claim for service 
connection for a back disability is granted, and the claim is 
reopened.  The appeal is granted to that extent only.

5.  New and material evidence to reopen the claim of service 
connection for a psychiatric disability not having been 
received, the appeal as to this issue remains denied.


REMAND

Back disability

Having reopened the claim for service connection for a back 
disability, the Board will remand the reopened claim for 
development and adjudication on the merits.

During service, the veteran was involved in a car accident in 
1972, and there are references to a very small compressed 
fracture of L1.  According to a medical board proceeding in 
connection with the veteran's eventual discharge from 
service, there was no organic cause for continuing low back 
complaints, and the diagnosis was psychophysiological 
musculoskeletal back pain.  And after service, there have 
been findings of transitional vertebrae with a diagnosis of 
congenital variation in spine development with hypoplastic 
first thoracic rib and partial lumbarization of the first 
sacral segment that was symmetric in its development.  

More recently, there have been VA diagnostic studies (X-rays 
and CT scans) that have continued to show evidence of the 
congenital transitional vertebrae, as well as narrowing of 
the L5-S1 disc space (November 1999), narrowing and 
straightening of the lordotic curve due to muscle spasm 
(January 2000), and degenerative osteoarthritic changes 
involving the lumbosacral spine (February 2002).  Generally, 
there has been no evidence of acute fracture or subluxation 
in these studies.

In an April 1981 VA social and industrial survey report, the 
veteran referred to VA treatment for back problems in July 
1977 at the VA medical center in Wichita, Kansas.  In an 
August 1987 statement, the veteran wrote that he had been 
hospitalized at that facility in 1979 and that he was also 
treated there in 1980.  On remand, the RO should seek to 
obtain these records.

(In an April 19079 VA application form, the veteran had also 
described back pain treatment by a non-VA doctor (Dr. Schulz) 
in July 1977, but efforts to obtain those records apparently 
were unsuccessful.)

Also, in light of the many varying diagnoses involving the 
veteran's lower back, an examination would be helpful in 
assessing the nature and etiology of any current back 
disorders.  

The Board notes that while service connection may be granted 
for congenital or hereditary diseases, if initially 
manifested in or aggravated by service, service connection is 
precluded for congenital or developmental defects.  
VAOPGCPREC 82-90 (cited at 55 Fed. Reg. 45,711 (1990)); 
VAOPGCPREC 67-90 (cited at 55 Fed. Reg. 43,253 (1990)).  
Defects are defined as "structural or inherent abnormalities 
or conditions that are more or less stationary in nature."  
VAOPGCPREC 82-90.  


Stomach disability (including GERD and duodenal ulcer)

The veteran was treated in May 1972, August 1973, and October 
1973 for stomach cramps, with diagnoses of gastroenteritis.  

On VA examination in September 1987, the orthopedic examiner 
noted that the veteran seemed very upset and agitated about 
his back condition.  The examiner commented that from all 
appearances, it appeared that the veteran's stomach was 
having some type of gastrointestinal reaction to his various 
problems.  The diagnosis was nervous condition claimed with 
findings now of gastrointestinal symptoms.  An X-ray also 
revealed an active duodenal ulcer.

VA medical records from the last few years reflect diagnoses 
of GERD.  In June 2000, a VA doctor commented that the 
veteran had gastritis that had been induced by non-steroidal 
anti-inflammatory medications.  

It is unclear what relationship, if any, exists between 
stomach symptoms and diagnoses in service and any current 
stomach disorders.  Therefore, the veteran should undergo 
examination to address this issue.

Accordingly, the Board REMANDS the reopened claim for service 
connection for a back disability and the claim for service 
connection for a stomach disability for the following 
actions:

1.  Obtain copies of any VA medical 
records for back problems from the VA 
medical center in Wichita, Kansas, from 
1977 through 1980.

2.  Schedule the veteran for an 
examination to assess the nature, 
diagnosis(es), and etiology(ies) of all 
current back, and stomach disorders.  
Provide the claims folder to the 
examiner(s).  

-- Discuss whether the veteran 
currently has a back disorder 
that is congenital nature.  
Discuss whether the veteran 
has any back disorder or 
symptoms that are at least as 
likely as not due to any non-
congenital in-service back 
disorder.  

-- Finally, also discuss 
whether any current stomach or 
gastrointestinal disorder is 
at least as likely as not 
related to any in-service 
stomach or gastrointestinal 
disorder.  

3.  Then readjudicate the reopened claim 
for service connection for a back 
disability, and the claim for service 
connection for a stomach disability.  If 
any decision remains adverse to the 
veteran, provide him and his 
representative with a supplemental 
statement of the case and the 
appropriate opportunity to respond.  
Then return the case to the Board for 
its review, as appropriate. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The RO 
should treat the claims expeditiously.  Claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims must be handled expeditiously.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


